DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 October 2020, 29 November 2019 and 13 November 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it appears to be insufficient descriptive.  
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of copending Application No. 16084316 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the table below:
Examined Application
Reference Application 16084316
4. A tactile sensation providing apparatus comprising: an actuator comprising: a piezoelectric element; a vibration plate that has the piezoelectric element joined thereto and is configured to vibrate in accordance with displacement of the piezoelectric element; and a support configured to support the vibration plate; and an object of vibration configured to provide a tactile sensation to a user by vibration of the vibration plate being transmitted to the object of vibration; wherein the vibration plate and the support are integrally molded.



6. (Currently Amended) The tactile sensation providing apparatus of claim 4, wherein the support is configured so that an end of the vibration plate is displaced more in a longitudinal direction than in a normal direction of the vibration plate in accordance with displacement of the piezoelectric element.
4. A tactile sensation providing apparatus comprising: an actuator comprising: a piezoelectric element; a vibration plate that has the piezoelectric element joined thereto and is configured to vibrate in accordance with displacement of the piezoelectric element; and a support configured to support the vibration plate; and an object of vibration configured to provide a tactile sensation to a user by vibration of the vibration plate being transmitted to the object of vibration; wherein an angle between the vibration plate and the support is acute.
5. (Original) The tactile sensation providing apparatus of claim 4, wherein the vibration plate and the support are integrally molded.
6. (Currently Amended) The tactile sensation providing apparatus of claim 4, wherein the support is configured so that an end of the vibration plate is displaced more in a longitudinal direction than in a normal direction of the vibration plate in accordance with displacement of the piezoelectric element.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi et al. (U.S. PG Publication No. 20090096326).
Regarding independent claim 1: Onishi et al. (e.g. see FIG 1, FIG 2, §0079-0088) discloses an actuator (50) comprising: a piezoelectric element (10); a vibration plate (24, 35) that has the piezoelectric element (10) joined thereto and is configured to vibrate in accordance with displacement of the piezoelectric element (10); and a support (36) configured to support the vibration plate (35); wherein the vibration plate (35) and the support (36) are integrally molded (e.g. see Abstract: 36 is continuously extended from the extension part 35; §0084: rising portion 36 joined to and bent at a right angle from extension 35.)
Regarding claim 3: Onishi et al. (e.g. see FIG 2 and §0087-0088) discloses the support (36) is configured so that an end of the vibration plate (24, 35) is displaced more in a longitudinal direction than in a normal direction of the vibration plate (24, 35) in accordance with displacement of the piezoelectric element (the upper ends of rising portions 36 are pulled inwardly, so that rising portions 36 are pivoted about fixed ends 36a thereof and rising portions 36 are pivoted outwardly.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (U.S. PG Publication No. 20090096326) in view of Takeda et al. (U.S. PG Publication No. 20130215080).
Regarding claim 2: Onishi et al. does not explicitly disclose “the vibration plate and the support are made of different materials.”
However, Takeda et al. (FIG. 3, FIG. 4, §0053) teaches the vibration plate (11) and the support (13) are made of different materials (§0053: In this case, as compared to the support members 13a-13d provided at the four corner portions 11a-11d, the support members 13e and 13f may be made from the same material yet have a smaller cross-sectional area, or the support members 13e and 13f may have the same cross-sectional area yet be made from a different material.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the piezoelectric actuator of Onishi et al. to include “the vibration plate and the support are made of different materials” as taught by Takeda et al. for the purpose of increasing the vibration amplitude of the touch panel (§0053).
Since Onishi et al. and Takeda et al. are both from the same field of endeavor (piezoelectric), the purpose disclosed by Takeda et al. would have been recognized in the pertinent art of Onishi et al.
Regarding claim 7: Onishi et al. (e.g. see FIG 2 and §0087-0088) discloses the support (36) is configured so that an end of the vibration plate (24, 35) is displaced more in a longitudinal direction than in a normal direction of the vibration plate (24, 35) in accordance with displacement of the piezoelectric element (10) (the upper ends of rising portions 36 are pulled inwardly, so that rising portions 36 are pivoted about fixed ends 36a thereof and rising portions 36 are pivoted outwardly.)
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (U.S. PG Publication No. 20090096326) in view of Hayward et al. (U.S. PG Publication No. 20040164971).
Regarding independent claim 4: Onishi et al. (e.g. see FIG 1, FIG 2, §0079-0088) discloses a tactile sensation providing apparatus comprising: an actuator (50) comprising: a piezoelectric element (10); a vibration plate (24, 35) that has the piezoelectric element (10) joined thereto and is configured to vibrate in accordance with displacement of the piezoelectric element (10); and a support (36) configured to support the vibration plate (24, 35); wherein the vibration plate (24, 35) and the support (36) are integrally molded (e.g. see Abstract: 36 is continuously extended from the extension part 35; §0084: rising portion 36 joined to and bent at a right angle from extension 35.)
Howevery, Onishi et al. fails to disclose “an object of vibration configured to provide a tactile sensation to a user by vibration of the vibration plate being transmitted to the object of vibration.”
Hayward et al. (e.g. see FIG. 2, §0018-§0019) teaches an object of vibration (260) configured to provide a tactile sensation to a user by vibration of the vibration plate (110) being transmitted to the object of vibration (260).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the piezoelectric actuator of Onishi et al. to include “an object of vibration configured to provide a tactile sensation to a user by vibration of the vibration plate being transmitted to the object of vibration” as taught by Hayward et al. for the purpose of providing an user-interface device in order to establish a communication between an user and a processor (§0018--§0019).
Since Onishi et al. and Hayward et al. are both from the same field of endeavor (piezoelectric), the purpose disclosed by Hayward et al. would have been recognized in the pertinent art of Onishi et al.
Regarding claim 6: Onishi et al. (e.g. see FIG 2 and §0087-0088) discloses the support (36) is configured so that an end of the vibration plate (24, 35) is displaced more in a longitudinal direction than in a normal direction of the vibration plate (24, 35) in accordance with displacement of the piezoelectric element (10) (the upper ends of rising portions 36 are pulled inwardly, so that rising portions 36 are pivoted about fixed ends 36a thereof and rising portions 36 are pivoted outwardly.)
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (U.S. PG Publication No. 20090096326) in view of Hayward et al. (U.S. PG Publication No. 20040164971) and further in view of Takeda et al. (U.S. PG Publication No. 20130215080).
Regarding claim 5: Onishi et al. does not explicitly disclose “the vibration plate and the support are made of different materials.”
However, Takeda et al. (FIG. 3, FIG. 4, §0053) teaches the vibration plate (11) and the support (13) are made of different materials (§0053: In this case, as compared to the support members 13a-13d provided at the four corner portions 11a-11d, the support members 13e and 13f may be made from the same material yet have a smaller cross-sectional area, or the support members 13e and 13f may have the same cross-sectional area yet be made from a different material.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the piezoelectric actuator of Onishi et al. to include “the vibration plate and the support are made of different materials” as taught by Takeda et al. for the purpose of increasing the vibration amplitude of the touch panel (§0053).
Since Onishi et al. and Takeda et al. are both from the same field of endeavor (piezoelectric), the purpose disclosed by Takeda et al. would have been recognized in the pertinent art of Onishi et al.
Regarding claim 8: Onishi et al. (e.g. see FIG 2 and §0087-0088) discloses the support (36) is configured so that an end of the vibration plate (24, 35) is displaced more in a longitudinal direction than in a normal direction of the vibration plate (24, 35) in accordance with displacement of the piezoelectric element (10) (the upper ends of rising portions 36 are pulled inwardly, so that rising portions 36 are pivoted about fixed ends 36a thereof and rising portions 36 are pivoted outwardly.)
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (U.S. PG Publication No. 20100253485) discloses a touch screen device including a flexible rectangular touch screen panel, an actuator, and a rectangular bezel.  The touch screen panel bends when subject to a user's touch. The actuator is mounted to the touch screen panel, thus applying vibration to the touch screen panel. The bezel includes a widthwise mounting part to which part of the touch screen panel is mounted, a lengthwise edge facing the actuator, and a groove having a shape corresponding to that of the actuator so that the actuator does not make contact with the bezel.
Salter et al. (U.S. Patent No. 9559688) discloses a proximity switch assembly and method for detecting activation of a proximity switch assembly, a sense activation field and control circuitry processing the activation field of each proximity switch to sense activation, a pliable material overlays the proximity sensors and a depression is formed in a substrate between the pliable material and the sensor. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






30 July 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837